Citation Nr: 1103506	
Decision Date: 01/27/11    Archive Date: 02/08/11

DOCKET NO.  08-14 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a left elbow disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to January 
1994.  He is the recipient of several awards, including the 
Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in April 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

In June 2010, the Veteran testified at a personal hearing before 
the undersigned, sitting at the RO.  A transcript of the hearing 
is associated with the claims file.

In June 2010, the Veteran submitted evidence in support of 
his "appeals" with regard to service connection for left 
shoulder and left knee disorders.  A claim to reopen a 
claim for service connection for a left knee disorder was 
denied in a July 2007 rating decision, and a claim for 
service connection for a left shoulder disorder was denied 
in an April 2009 rating decision.  No timely appeal is of 
record with respect to these decisions.  However, the 
Board determines that the Veteran's June 2010 submission 
should be construed as a claim to reopen those claims for 
service connection.  Therefore, the Board refers these 
claims to the agency of original jurisdiction (AOJ) for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran has contended that he underwent surgery in service 
for the treatment of left elbow pain.  His service treatment 
records reflect that he was seen in April 1991 for bilateral 
elbow pain, right greater than left.  He was diagnosed with 
tendonitis, which was treated with Naproxen.  At his September 
1993 retirement examination, his left elbow was normal.

The Board's review of the record indicates that another VA 
examination to assess the existence and etiology of the Veteran's 
claimed left elbow disorder should be scheduled.  Once VA 
undertakes the effort to provide an examination when developing a 
service connection claim, even if not statutorily obligated to do 
so, VA must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  In February 2006, the 
Veteran was afforded a VA examination with respect to this claim, 
among others.  However, although the examiner commented on the 
subjective complaints and objective findings for the left elbow, 
she did not proffer an opinion as to the etiology of the 
disorder.  Hence, the examination was inadequate for rating 
purposes.  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA examination 
in order to ascertain the existence and 
etiology of his claimed left elbow 
disorder.  The claims file should be made 
available for review, and the examination 
report should reflect that such review 
occurred.  Upon a review of the record and 
examination of the Veteran, the examiner 
should respond to the following:

Is it at least as likely as not 
(50 percent probability or greater) 
that any left elbow disorder 
exhibited by the Veteran currently, 
i.e., at the time he filed his claim 
in October 2005 to the present, is 
related to a disease, event, or 
injury during his military service, 
to include the in-service documented 
diagnosis of tendonitis?
		
A rationale for any opinion advanced 
should be provided.  The examiner should 
also state what sources were consulted in 
forming the opinion.  

2.	The Veteran must be advised of the 
importance of reporting to the scheduled 
VA examination and of the possible adverse 
consequences, to include the denial of his 
claim, of failing to so report.  See 
38 C.F.R. § 3.655 (2010).

3.	 After completing the above action and any 
other development indicated by any 
response received as a consequence of the 
actions taken in the preceding paragraphs, 
the Veteran's service connection claim 
should be readjudicated, to include all 
evidence received since the March 2008 
statement of the case.  If the claim 
remains denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



